Submitted controversy determined in favor of defendants, without costs. Memorandum: Although the stipulated facts do not contain a statement that the decedent died intestate, the chart or family tree annexed thereto and made a part thereof describes the decedent as the “ intestate,” and we accept that as a part of the stipulation. Decedent left no brothers or sisters or any descendants of such. Under these circumstances we decide that the plaintiff and all four defendants share the decedent’s estate equally, per capita. (Decedent Estate Law, § 83, subds. 6, 10. See, also, Matter of Davenport, 172 N. Y. 454, 459.) All concur. (Submitted controversy to determine persons entitled to share in an estate.) Present —- Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.